—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered December 12, 1994, convicting him of robbery in the first degree (three counts) and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*566The defendant argues, among other things, that the court’s Sandoval ruling (People v Sandoval, 34 NY2d 371) was improper because it allowed the People to use evidence of pending charges against the defendant in violation of his right against self-incrimination (see, People v Betts, 70 NY2d 289). We disagree. The court’s ruling was to allow the People to adduce proof concerning the pending charges as substantive evidence on the issue of identity as permitted under People v Molineux (168 NY 264), due to the similarity in modus operandi (see, People v Keller, 215 AD2d 502), and the defendant does not challenge the propriety of that ruling. The court never ruled that this evidence could be used on the issue of credibility (compare, People v Betts, supra).
The defendant’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.